In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated March 26, 1996, which, upon a fact-finding order of the same court, dated November 29, 1995, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of robbery in the third degree, grand larceny in the fourth degree, petit larceny, and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and, inter alia, placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated November 29, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s argument, the petition was facially sufficient and thus not jurisdictionally defective (see, Matter of Rey R., 188 AD2d 473).
The appellant’s remaining arguments are without merit. O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.